 BON HENNINGS LOGGING CO.97Bon HenningsLogging Co.,a Corporation and Clayton KnowlesandBrotherhood of Teamsters,Warehousemen&Auto TruckDrivers, Local No. 684,International Brotherhood of Team-sters, Chauffeurs,Warehousemen&Helpers of America.CaseNo. 20-CA-1736.July 12, 1961DECISION AND ORDEROn May 11, 1960, Trial Examiner Martin S. Bennett issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the Interme-diate Report attached hereto.Thereafter, Respondent Bon HenningsLogging Co. filed exceptions to the Intermediate Report and support-ing brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the entirerecord in this case, including the Intermediate Report and the excep-tions and brief, and hereby adopts the findings, conclusions, and rec-ommendationsoftheTrialExaminer,with the followingmodifications :1.We find, in accord with the Trial Examiner, that as RespondentBon Hennings Logging Co., a corporation, hereafter referred to asthe Respondent Employer, furnished services in excess of $50,000 toRoddis-Craft, Incorporated, a firm which meets the Board's directjurisdictional standards, the operations of the corporate Respondentmeet the Board's indirect jurisdictional standards.'We therefore findthat it will effectuate the policies of the Act to assert jurisdictionherein.We further find that the above facts, which establish that theBoard's indirect outflow standards have been met, also establish theexistence of the necessary legal jurisdiction under Section 2(7) ofthe Act.2.The Trial Examiner found that the Respondent Employer, BonHennings Logging Co., and Respondent Knowles, the RespondentEmployer's foreman and agent, engaged in certain unfair labor prac-tices, as set forth in the Intermediate Report, including the discrimi-natory discharge of the Respondent Employer's truckdrivers.TheTrial Examiner also found that under a lease arrangement purporting1Siemons Mailing Service,122 NLRB 81.132 NLRB No. 7. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDto establish Respondent Knowles as an independent proprietor of thetrucking operations of the Respondent Employer, the trucking opera-tions had in fact been continued by Respondent Knowles as the agentof the Respondent Employer.We adopt these findings, which areamply supported by the record.The Trial Examiner recommended that the cease-and-desist pro-visions of the Order be directed against both Respondents.TheTrial Examiner recommended that the Respondent Employer be or-dered to reinstate the discriminatorily discharged employees, and thatboth Respondents be made jointly and severally responsible for thepayment of backpay.Because Respondent Knowles,as anagent of the Respondent Em-ployer, was an active participant in the Section 8 (a) (1) violationsfound, and in the discriminatory discharges, we shall direct the cease-and-desist provisions of the Order against both Knowles and the Re-spondent Employer.2However, in the circumstances of this case, wedo not believe that it will effectuate the policies of the Act to makeKnowles personally responsible for the payment of backpay, as he wasat all times in the employ and under the control of the RespondentEmployer.As there has been no bona fide lease or transfer of assetstoKnowles, assets available for the payment of backpay will be un-affected by the absence of responsibility by Knowles.Accordingly, weshall not direct the backpay provisions of the Order against Knowles.The Trial Examiner further found that certain alleged offers ofemployment as truckdrivers for Knowles, made to the discriminateesby Respondent Knowles while Knowles was purporting to operate theEmployer's trucks, had no effect on the rights of the discriminatees tobe reinstated by the Respondent Employer and receive backpay. TheRespondent Employer contends that as the discriminatees refusedKnowles' offers of employment, such refusals should bar reinstatementand toll the rights of discriminatees to backpay from the date of therefusals.There are, to begin with, a number of issues as to whether any ofthe alleged offers were unconditional offers of actual employment, andto whether any of the dischargees refused such offers.However, wefind it unnecessary to resolve these factual issues, as we find, for thereasons set forth below, that the alleged offers do not affect the rein-statement and backpay rights of the discriminatees.The discriminatees were, at all times following their discharges,legally entitled to reinstatement, by the Respondent Employer, tothe same positions they held,at the time of their discriminatory dis-charges, without prejudice to their seniority and other rights and2 See Sections 2(2) and 10(c)of the Act;The L.B. HosieryCo., Incorporated andLee Maisel,doing business as Myerstown Hosiery Mills,88 NLRB 1000, enfd. 187 F. 2d335 (C.A. 3). BON HENNINGS LOGGING CO.99privileges.'Only theirrefusalof full reinstatement to such positionscould terminate their rights to be reinstated by the Respondent Em-ployer.The alleged offers by Knowles, although made at a time whenKnowles was actually an agent of the Respondent Employer, were notoffers of reemployment with the Respondent Employer in connectionwith which any of their former rights would have been restored.,These offers were therefore not offers of reinstatement, and they didnot affect the employees' rights to be reinstated by the RespondentEmployer 4-The Respondent Employer further argues that even if the allegedjob offers do not constitute offers of reinstatement, they must neverthe-less bar or toll backpay because they were, at least, offers of interimemployment which the discharged employees had a duty to accept.The issue thus presented- is the applicability of thePhelps Dodge sdoctrine, which is that "a clearly unjustifiable refusal to accept newemployment" by discriminatorily discharged employees providesground for the tolling or abatement of-backpay otherwise due them.We find that the doctrine is not here applicable. - Here, the offers werenot offers made by a neutral-employer, of employment with the neutralemployer.' The offers were made by an agent of the culpable employerposing as a new employer. As noted, the offers were not offers of rein-:statement.It would not effectuate the policies of the Act to requirethese employees to cooperate with their culpable employer by accept-ing from it, either directly or through its agent, less than the full rein-statement which is their due.We therefore find that any failure bythe employees herein to accept the alleged offers of employment wasnot "a clearly unjustifiable refusal to accept new employment" andcannot, therefore, affect the Respondent Employer's responsibility forbackpay.e3.The Respondent Employer further contends that the discrimi-natees areineligible for backpay because of their participation in pick-eting.The dischargees, it is true, had a duty to seek suitable newemployment following their discharges.However, the record is in-complete as to what efforts they'made to seek such employment duringthe period in question.Under the circumstances we shall defer deter-mination of this unresolved backpay question to the compliance stage'of this proceeding, at which time the Respondents will be affordedan opportunity to adduce evidence concerning the efforts, or lack ofefforts, of the discriminatees to seek suitable new employment?8 SeeHugh Major, d/b/a Hugh Major Truck Service,129 NLRB 322.4Cf.Nlectro-Mechanical Products Company,126NLRB 637, 647-648.5 Phelps DodgeCorp v. N L R B.,313 U.S 177.e Cf.N L.R.B. v.Armour &Co, 154 P. 2d-570, at 577(C.A. 10);Nlectro-MechanicalProducts Company, supra,footnote 4.7Ra-Rich Manufacturing Corporation,120 NLRB 503,at 505, enfd 276 P. 2d 451(C.A. 2).614913-62-vol. 132-8 100DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUpon the entire record in this proceeding, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that :1.Respondent Bon Hennings Logging Co., Arcata, California, itsofficers, agents, successors, assigns, and Respondent Clayton Knowles,an individual, shall cease and desist from :(a)Discouraging membership in Brotherhood of Teamsters, Ware-housemen & Auto Truck Drivers, Local No. 684, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen. & Helpers of Amer-ica, or in any other labor organization of employees of Bon HenningsLogging Co., by discriminating in regard to hire or tenure of em-ployment, or any term or condition thereof, except to the extent per-mitted under Section 8 (a) (3) of the Act.(b) In any manner interfering with, restraining, or coercing em-ployees in the exercise of their right to self-organization, to form,join, or assist any labor organization, to join or assist Brotherhood ofTeamsters,Warehousemen & Auto Truck Drivers, Local No. 684, In-ternational Brotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, to bargain collectively through representativesof their own choosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, and torefrain from any or all such activities, except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Respondent Bon Hennings Logging Co., its officers, agents, suc-cessors, and assigns, shall take the following affirmative action whichthe Board finds will effectuate the policies of the Act :(a)Offer to Samuel P. Guthrie, Merle W. Birch, Benjamin F. Cur-tis,Everett Overholser, William Evans, Paul La Berge, Aloyious M.Vanderhoef, Roger Severson, Henry Smith, and Lester Blakeleyimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to seniority or other rightsand privileges, and make them whole for any loss of pay they mayhave suffered by reason of the discrimination against them, in themanner and method set forth in the section of the Intermediate Reportentitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to determine the amounts of backpay dueunder the terms of this Order. BON HENNINGS LOGGING CO. '101(c)Post at its plant at Arcata, California, copies of the notice at-tached hereto marked "Appendix." 8Copies of said notice, to be*furnished by the Regional Director for the Twentieth Region, shall,after being duly signed by Respondents' representatives, be posted byRespondent Bon Hennings Logging Co. immediately upon receiptthereof, and be maintained for a period of 60 consecutive days there-after, in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall be taken toinsure that said notices are, not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for the Twentieth Region, inwriting, within 10 days from the date of this Order, what steps theRespondents have taken to comply herewith.8In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and-in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discourage membership in, or activity in behalfof,Brotherhood of Teamsters,Warehousemen & Auto TruckDrivers, Local No. 684, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, or any otherlabor organization of our employees, by discriminating in anymanner in regard to hire or tenure of employment, except to theextent permitted under Section 8(a) (3) of the Act.Bon Hennings Logging Co. WILL, offer Samuel P. Guthrie, MerleEvans, Paul La Berge, Aloyious M. Vanderhoef, Roger Severson,Henry Smith, and Lester Blakeley immediate and full reinstate-ment to their former or substantially equivalent positions withBon Hennings Logging Co., without prejudice to seniority orother rights and privileges.Bon Hennings Logging Co. WILL make whole the above-namedemployees for any loss of pay suffered as a result of its discrimina-tion against them.WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,.to form, join, or assist any labor organization, to join or assistBrotherhood of Teamsters, Warehousemen & Auto Truck Drivers,Local No. 684, International Brotherhood of Teamsters, Chauf- 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDfours,Warehousemen & Helpers of America, to bargain collec-tively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, and to refrain from any or allsuch activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8 (a) (3) ofthe National Labor Relations Act.All employees of Bon Hennings Logging Co. are free to become orremain, or refrain from becoming or remaining, members of theabove-named or any other labor organization.BON HENNINGS LOGGING CO.,Employer.Dated----------------By-------------------------------------(Representative)(Title)Dated---------------- ----------------------------------------CLAYTON KNOWLESThis notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis hearing was held at Eureka,California,on February 2, 3, and 4, 1960, withallparties represented.Briefs have been submitted by the General Counsel andHennings Logging.The complaint alleges that Respondent Bon Hennings LoggingCo., herein called Hennings Logging, and Respondent Clayton Knowles had engagedin unfair labor practices within the meaning of Section 8(a)(1) and(3) of theAct.More specifically,it is alleged that on and after November 2, 1959, Respondentshad threatened employees with reprisals for engaging in activities in behalf ofBrotherhood of Teamsters,Warehousemen&Auto Truck Drivers, Local No. 684,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, herein called the Union,and that on November 3 and 4, 1959, Respondentshad discharged 10 named employees because of their activities on behalf of theUnion.'The answer of Hennings Logging disputed the jurisdiction of the Board,admittedthe termination of the 10 named persons on or about November 3, 1959, and de-nied the commission of any unfair labor practices.It affirmatively alleged that theywere terminated on or about November 3, because Hennings Logging had abandonedthe trucking portion of its logging business for nondiscriminatory reasons and hadturned it over to Respondent Knowles effective that date.The answer of RespondentKnowles denied the commission of any unfair labor practices.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTSBon HenningsLogging Co. is a California corporation whichis engaged in loggingoperationsatArcata, California.During the year 1959,HenningsLogging, undercontract with Roddis-Craft, Incorporated, of Arcata, California, a wholly owned'Their names are Samuel P. Guthrie,MerleW. Birch,Benjamin F. Curtis, EverettOverholser,William Evans,Paul La Berge,AloyiousM. Vanderhoef,Roger Severson,Henry Smith,and Lester Blakeley. BON HENNINGS LOGGING CO.103subsidiary of Roddis Plywood of Marshfield, Wisconsin, cut logs valued at $324,000.These logs were cut on property Roddis-Craft owned or on which it had cuttingrights.Roddis-Craft, in turn, shipped plywood valued in excess of $3,500,000 fromArcata to points outside the State of California.Respondent stresses the fact that only a small portion of the timber so logged byHennings Logging was delivered directly to Roddis-Craft viz, logs valued at approxi-mately $31,600.The record discloses that the remainder of the timber, slightly under$300,000 in value, was delivered by Hennings Logging to various concerns in thearea pursuant to the direction of Roddis-Craft, it having been sold by Roddis-Craftto those concerns. It is to be noted, however, that the only direct business relation-ship is between Hennings Logging and Roddis-Craft, with the latter making pay-ments in the amount of $324,000 directly to Hennings Logging covering all of thecontracted timber.In view of the dollar amounts involved in the direct relationship between Hen-nings Logging and Roddis-Craft, I am of the belief that the operations of HenningsLogging fall within the jurisdictional formula established by the Board as a prerequi-site to the assertion of jurisdiction over the operations of an employer who furnishesservices valued in excess of $50,000 to an employer who meets the Board's juris-dictional standards.Siemons Mailing Service,122 NLRB 81. See alsoNorthwestProtective Service, Inc.,124 NLRB 840, andBatjac Enterprises, Inc., et al.,126NLRB 1281. I find that the operations of Respondent Bon Hennings Logging Co.affect commerce?II.THE LABOR ORGANIZATION INVOLVEDBrotherhood of Teamsters, Warehousemen & Auto Truck Drivers, Local No. 684,International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, is a labor organization admitting to membership the employees of Re-spondents.III.THE UNFAIR LABOR PRACTICES,A. The issuesThe 10 complainants herein were truckdrivers for Respondent Hennings Logging.The latter is a contract logger with a shop in Arcata, California, whose employeesare divided into three categories: (1) shop employees, (2) loggers, and (3) truck-drivers.Almost all of the previously unorganized truckdrivers attended a meetingunder the auspices of the Union and signed applications for membership on Novem-ber 1; all were terminated 2 days later on November 3, 1959, by Respondent Hen-nings Logging?The issue is whether the 10 men were discharged on November 3, 1959, becauseof their union activities, actual and suspected, or whether, as Respondent HenningsLogging states in its answer, Bon Hennings, the owner of all the stock in HenningsLogging "because of marital and financial difficulties.had, substantially priorthereto, arranged to get out of the trucking business and to turn over to ClaytonKnowles the trucking portion of Hennings' business . . . the transaction was con-summated effective November 3, 1959 . . the employment of all truck drivers oflogging trucks by Hennings was terminated on that date because of the turnover ofthe log trucking business to Knowles...The latter, since February 1959,had been truck boss or foreman for Hennings Logging and was in charge of thetruckers.It is the theory of the General Counsel that the transfer of the trucking portionof the business by Hennings to Knowles was not a bona fide transaction but rather apretext or device so as to keep the Union out of the plant; that Hennings stillcontrols the integrated business including the trucking operations; and, in essence,that the only change is in the method of Knowles' payment or remuneration by Hen-nings.Also at issue is whether certain statements by Hennings and Knowles to em-ployees constitute unlawful interrogation and threats of reprisals within the meaningof Section 8(a)(1) of the Act.2 In view of the findings made hereinafter concerning the relationship between HenningsLogging and Knowles, it is deemed unnecessary at this point to treat with the operationsof Knowles.8 One of the men, Curtis, was a fleet mechanic In the shop and in emergencies filled Inas a truckdriverAnother, Birch, did not attend the meeting, and signed a card sub-sequent to his termination.As will appear, his case is on a par with those of the others. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Sequence of events1.Introduction;union organizationHaving been requested by a coworker to explore the benefits of union organiza-tion,complainant A. M. Vanderhoef contacted the Union and arranged an initialmeeting of truckdrivers for Sunday,November 1, 1959.Almost all of the driversof Hennings Logging attended,discussed the benefits of union organization, andproceeded to sign cards.On the following morning, November 2, between 8 and 9a.m.,Hennings admittedly heard a report from Shop Foreman Morley or fromanother employee that the employees were interested in union organization.That afternoon Hennings stopped at the mill of one K. DeRossett with whom hedoes business.AccordingtoHennings,DeRossett asked what was wrong with thetruckdrivers because "they're going to join the union."DeRossett also proceededto repeat an alleged comment by driver Vanderhoef that morning to the effect thatthe men were joining the Union so as to eliminate another truckdriver for HenningsLogging, one Seckman,who was doing too much work. This report allegedly in-censed Hennings who left the scene and returned to his own premises.I deem it im-materialwhether Vanderhoef,who in essence denied the statement attributed tohim, actually made it. I find, however, that Hennings believed Vanderhoef hadmade the statement and proceeded on that assumption.Between 4 and 6:30 p.m. that day, November 2, Hennings discussed the Unionwith four or five employees including truckdrivers La Berge, Vanderhoef,and twoor three others who are not identified.La Berge, as he testified,punched out thatafternoon at approximately 4:30 p.m. and was asked by Hennings if he was one ofthemen who had been present at the union hall on Sunday night, November 1;La Berge admitted that he had attended.Hennings questioned him about the ad-vantages of joining a union and then stated "there will never be a union man on myjob."Significantly,La Berge was not involved in the Seckman incident .4Earlier that day, according to the uncontroverted testimony of Vanderhoef, ShopForeman Red Morley, a supervisory employee, accused Vanderhoef of being theinstigator of the union movement in the shop;this, of course, was substantially cor-rect.Late in the afternoon Vanderhoef struck up a conversation with Henningsand asked who was spreading the story that he, Vanderhoef,was the instigator ofthe union movement.Hennings replied, "I will not have any [profanity deleted]on this job.that is union."Hennings then changed the subject and,significant-ly, discussed with Vanderhoef the hour at which Vanderhoef would start work onthe following morning, but made no reference to the abandonment of the truckingportion of his operation or the imminent discharge of Vanderhoef.5Early that evening, Truck Foreman Clayton Knowles returned from a huntingtrip which had commenced on October 22 or 23. He and Hennings are in substantialagreement that Hennings,in a telephone conversation that evening, directed Knowlesto install some hot water heaters at a woods location on the following day.Accord-ing to Hennings,he stated to Knowles that a lease of the trucks to Knowles as anentrepreneur should be ready;Knowles' testimony was in substantial agreement asto the trip to the woods and the lease.The testimony of both Knowles and Hennings is silent as to any reference to theUnion on this occasion,but there is an interesting item of evidence concerning a4Hennings admitted asking La Berge whether he was joining the Union and the reasontherefor;La Berge replied that he deemed it a necessary actHennings asked La Bergeifhe was joining to procure Seckman's discharge,which La Berge denied,and Henningsallegedly stated that he was not opposed to unions,but that if anyone felt he couldprocure Seckman's discharge through unionization he would see"this outfit in hell first,and let the[profanity deleted] go broke . . . . " I credit the testimony of La Berge, aclear and meticulous witness who was manifestly less excitable than Hennings;moreover,Hennings substantially admitted La Berge's version of the incident except for the refer-ence to Seckman5Hennings'version was that Vanderhoef asked about his, Vanderhoef's,purportedleadership in the unionization movement; that he pleaded ignorance on the subject ; andthat he, Hennings,then brought up the statement attributed by DeRossett to Vanderhoefrelative to the elimination of SeckmanVanderhoef replied that this was not the reasonfor unionization and reiterated his belief in the UnionHere, as well,I credit Vander-hoef's version of the incident,bearing in mind that Hennings spoke in a similar vein toLa Berge who was not involved in The Seckman Incident I deem it significant thatHennings then had knowledge of the union activities,although he disclaimed this toVanderhoef. BON HENNINGS LOGGING CO.105telephone call received by Knowles at or about this hour.Donald Pote, the onlytruckdriver who worked for Knowles at that time, visited Knowles at his homeon November 2 between 6 and 7 p.m .6While Pole was present, Knowles receiveda telephone call, turned to Pote, and stated, as Pote uncontrovertedly testified, andI so find, that the men were "going union and I will fire the whole bunch of them."Pole further testified that Knowles referred to a lease of Hennings' equipment onthis occasion with a 30-day option to return the equipment.2.Lease of the trucks and trailers to KnowlesA lease agreement between Respondents Hennings Logging and Knowles was exe-cuted and sworn to by them on November 3, 1959, effective the following day. Therecord discloses that it allegedly came into the picture under the following circum-stances.Donald Falk, an attorney in the area who has represented Hennings for 4 or 5years in general legal matters but not in this proceeding, prepared the lease, pursuantto Hennings' instructions.Hennings testified that he picked up the lease at Falk'soffice on the afternoon of November 3 and had dinner with Knowles that evening,November 3, at which time they went over the lease and agreed to its terms.Ac-cording to Knowles, they signed the document between 5 and 6 p in. and it was thennotarized, as it discloses, by Kenneth Pease who is also vice president and book-keeper for Hennings Logging.Knowles, as Knowles Trucking Company, has since operated these trucks andtrailer combinations which total 13 or 14 in number. The complainants herein, asHennings Logging's answer admits, were discharged by Hennings Logging on orabout November 3, allegedly as a result of this transaction between Respondentsentered into for a nondiscriminatory reason, viz, Hennings Logging's abandon-ment of its trucking operations, which is explored hereinafter.Hennings Logginghas not had any truckdrivers on its payroll since that date.The lease provides as follows:Whereas Hennings contemplates a change in management and retirement ofthe President of the Corporation [Hennings] and whereas it is the policy ofHennings to departmentalize the operation of the Corporation so that the wifeof the present President Bon Hennings, to wit: Martha Hennings will be moreable to conduct the operations of the Corporation; andWhereas Knowles desires to lease all of the trucks and trucking equipmentfrom the Corporation and to be responsible to the Corporation for the operationof the same,NOW THEREFORE, it is mutually covenanted and agreed between theparties as follows:1.Effective November 4, 1959 Hennings does hereby lease, let and demiseunto Knowles all of those certain trucks as shown and identified on Exhibit"A" attached hereto, along with all of the equipment appurtenant to said trucks,including the trailers, enumerated on Exhibit "A" attached hereto?2.The term of this Lease shall be for one year from the date hereof to wit:-to and including the 3rd day of November, 1960.3.Knowles shall be responsible for the hiring and firing of all truck driversfor said trucks and shall be responsible to hold Hennings free and harmlessfrom any liability arising out of the operation of said trucks during the periodof this Lease.4.As a consideration for the operation of said trucks and trailers, Knowlesagrees to pay Hennings the sum of fourty-[sic] three and one-half cents($.431/z) per mile for the use of said trucks providing that said trucks are usedin a unit as a truck and trailer, and that said trailer shall not be operated ex-cept in combine with the said trucks.5.Hennings shall be responsible for all repair, maintenance, and for minorbreakdowns, in the event any of said units suffers a major breakdown, then insuch event,Knowles may return said equipment to Hennings,and in the event9Hennings Logging owned all the trucks,nominally at least, at this time except for onewhich was owned by Knowles and leased to Hennings Logging together with a driver,Pote, who was paid by Knowles. Pote originally placed this visit on November 3 but it iselsewhere apparent,both from Pote's later testimony as well as from the sequence ofevents, that November 2 was the date on which he visited Knowles7Thls appendix was not introduced in evidence. 106DECISIONSOF NATIONALLABOR RELATIONS BOARDHennings does not desire to correct said major breakdown,then this Lease shallterminate and end as to that particular vehicle.6.As this Lease is being entered into at the commencement of the WinterLogging Season,and with the unpredictable weather of Humboldt County, itis understood and agreed thatKnowles shallhavethe right to cancel this leaseupon fifteen(15) days notice to Henningsin the event he is unable to operatedue to inclement weather conditions, and that for the initial period of thisLease of thirty (30) days Hennings agrees to carry Workman's [sic] Compen-sation on the drivers, or until such time, whichever is greater,that Knowles isable to secure his own compensation for said employees,and that Knowlesshall have the use of the diesel fuel permit of Hennings during a like period oftime.7.ThisLease is not assignable without the prior written consent of Hen-nings and any attempt of assignments shall render this Lease null and void andinoperative.8.Knowles agrees that the operation of said motor vehicles that they willact without violation of any City, State, County or Federal Law or Ordinanceor Rural Regulation,and shall hold Hennings free and liable from the same.9. In the event that Hennings deems that the operation of Knowles has be-come unsatisfactory,then in such eventHennings may terminate this agree-ment by giving to Knowlesfifteen (15)days written notice of termination ofthis Lease.10. In the event that Knowles is unable to meet the initial payroll taxes andpayroll for his commencing operations under the terms of this Lease, then insuch eventHennings agrees to advance to said employees the prevailing ratesof paythat are in effect in the area and will pay for the account of Knowles anypayroll taxes or other pay that may be due to said employees. [Emphasissupplied.]Althoughthe lease is actually silent as to how Knowles might use the trucks andtrailers, it is clear that Knowles has since engaged in the pickup and delivery oflogs for Hennings Logging and apparentlyfor thatconcern alone.Knowles is re-imbursed by Hennings Logging for transportation of these logs at a predeterminedrate, not specified herein, which varies according to the nature and distance of thehaul.As appears in the lease, Knowles pays Hennings Logging for the use of the equip-ment at a rateof $0.435 per mile.The net result is that checks are exchanged betweenRespondents at unspecified intervals,reflecting payment for the use of the trucks byKnowles to Hennings and on the other hand payment from Hennings to Knowlesfor the hauling of logs.The first check from Hennings to Knowles Trucking Com-pany, it may be noted, is in the amount of $4,000 and is dated November 23. Sub-sequent checks are in odd amounts and are dated December 9 and 22, 1959, andJanuary 7, 1960.The testimony of Hennings discloses that the November 23 checkactually amounted to an advance from Hennings to Knowles in order to supplyKnowles with funds against which to draw his first payroll, as anticipated in clause10 of the lease, quoted above.The first check from Knowles Trucking Companyto Hennings for the lease of the trucks and trailers is dated December 9 and is inthe amount of $11,855.This was a personal check from Knowles, whereas subse-quent checks, dated December 22 and 31, were checks by Knowles Trucking Com-pany to Hennings.It is also to be noted that these trucks and trailers were purchased by HenningsinMarch 1959, that delivery was made between April and July 1959, and thatHennings Logging is paying for them under 2-year purchase contracts.Presumablytitle thereto remains in the vendor, consistent with the customary conditional salescontract.C. Evidenceof antiunion motivationAs heretofore set forth, Hennings questioned employee Paul La Berge on theafternoon of November 2, 1959, concerning his attendance at the union meeting onthe previous evening and, on discovering that La Berge had attended, told him that"there will never be a union man on my job." Around the same time, as detailedabove, Hennings also informed employee Vanderhoef that he would not have anyperson "on the job . . .that is union "Truckdriver Everett Overholser testified, and I find, that he was on the companypremises on November 2 at which time Hennings approached and asked about themen "going union."Overholser admitted that some of the men had "signed up lastnight."Hennings queried him concerning his views on unionization and stated that BON HENNINGS ' LOGGING CO.'107"when the union moved in on his job, his job was through, or something to thateffect." 8On November 3, Overholser was given his terminal paycheck by Knowles whostated that "he was going to discharge all of the drivers over this union deal and thenhire some other guys back later." It is conceded that Knowles was a supervisor inthe employ of Hennings Logging up to the time that Hennings Logging and Knowlesnegotiated the lease. In view of the evidence set forth below, the record warrantsthe conclusion that Knowles was an agent and supervisory employee of Henningsthereafter as well .9The record contains a number of statements by Foreman and subsequent Entre-preneur Knowles which are undenied.As noted, Pole, the only previous employeeof Knowles, testified that Knowles announced on November 3 that the men were"going union" and that he would discharge the entire crew.'Complainant Vanderhoef uncontiovertedly testified, and I find, that Knowlescame to Vanderhoef's home after work on November 3 and informed him that hewould not be working on the following day because "We are going out of business."Vanderhoef responded that Hennings was doing this "because the boys wanted to gounion out there" and Knowles admitted, "Yes, that, among other things."Complainant Merle Birch went to the shop to pick up his paychecks on the after-noon of November 4. He saw Knowles and asked if rumors that the shutdown hadresulted from "some of the fellows.talking union" were true.Knowles repliedthat this was "partly the reason." Birch who had not attended the November 1 unionmeeting then volunteered the information that a previous experience with a unionhad left him dissatisfied and that if unionization was the cause of the shutdown he,Birch, was willing to "go back to work non-union."He asked Knowles when opera-tions would be resumed and the latter stated that it might be the first of the followingweek. Indeed, Knowles telephoned Birch on Sunday night, November 8, and in-structed him to report for work on November 9.On Thursday morning. November 5, a large number if not all of the terminatedtruckdrivers went to the plant to pick up their paychecks.Each received two checksfrom Vice President and Bookkeeper Kenneth Pease: a semimonthly paycheck cover-ing the last half of October, normally payable on November 10, and another coveringwork to date in November. During the course of the conversation, Pease was askedifHennings Logging was going out of business because of the union activities of theemployees.Pease replied, "That, among other reasons" and added that the menshould have known better than to attempt this.'°After the termination of the truckdrivers, Knowles experienced difficulty in re-cruiting a new crew.On the afternoon of November 5 or 6, Knowles was at Hen-nings' residence and, as Knowles put it, Hennings told him that he "had better startgetting . . . some men and go to work." Knowles telephoned complainant RogerSeverson whose work record had been highly regarded by Hennings, and invitedSeverson to make an appearance at Hennings' residence.After Severson's arrival, Hennings stated, as Severson testified, that he had askedhim over "to find out how you feel about this union business." Severson replied thatsHennings claimed that this talk took place on November 4 and that it related only towhether Overholser would work as a truckdriver for Knowles.Overholser impressed meas an honest witness who told the truth and his testimony is consistent with considerabletestimony elsewhere attributing similar statements to Hennings. It may further be notedthat Kennings' testimony, on its face, places him in the position of recruiting personnelfor Knowles a day after an alleged bona fide transaction, as a result of which Henningshad abandoned the trucking portion of his business.g This testimony was based in part on Overholser's affidavit which Overholser testifiedwas correct, although at the time of his testimony he did not recall the reference to theUnion.SeeAnderson v Souza,38 Cal 2d 825Knowles did not specifically deny thistestimony and testified only that he learned of the Union on the morning of November 3from employee Goodman ; the latter did not testify but was placed on the scene byOverholser.In this respect, it is noted that employee Henry Smith testified and I findthat he heard Knowles state to Goodman on November 3 that he had learned "youfellowsare going union."10This finding is based upon the testimonyof severalof those present and the quotationis from the testimony of Severson who, here as elsewhere, impressed me as an intelligentand honestwitness ; Pease did not testify.While Respondent denied that Pease was asupervisor, the record discloses that he ran the office ; that he was an officer,viz,vicepresident of the concern : and, more particularly, that he was one of three directors ofHenningsLogging.I find,therefore, that his statements are attributabletoHenningsLogging. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe felt the same as the other men.Hennings stated that he hated to lose him as adriver because he had done excellent work but then, growing excited, announcedthat "Mere will be no.union men on my payroll. . . I will go broke; I willgo bankrupt; I will go plumb out of business."Knowles stated that he had to hiresome truckdrivers and left the premises; Hennings repeated that he disliked losingSeverson and the latter replied that he would not turn his back on the other drivers.ilThe Union commenced picketing operations at the premises of Hennings Loggingon the morning of November 6 and the complainants participated to an undisclosedextent.Benjamin Curtis, a fleet mechanic at Hennings Logging who on occasionfilled in as a truckdriver, testified that he attended a meeting with Hennings, Knowles,and Shop Foreman Morley on November 5; the topic of the Union was brought upand at that time or shortly thereafter, at Hennings' request, Curtis agreed to drive atruck.Curtis drove a truck on November 6, passing through the picket line and there-after, as he testified, told Hennings that he did not wish to cross the picket line.Shortly thereafter, Hennings discharged Curtis, stating that it was because of "Thechoosing of sides against him, with the union." 12D. Respondents' defensesA consideration of the evidence readily discloses that the record is replete withinconsistencies, largely major, in Respondents' position herein. It will be recalledthat the answer of Knowles was a general denial and that the answer of HenningsLogging stated that the complainants were terminated "because of [Hennings']marital and financial difficulties" as a result of which Hennings Logging "substantiallyprior thereto [November 3, 1959] arranged to get out of the trucking business and toturn over to Clayton Knowles the trucking portion of Hennings' business; that thetransaction was consummated effective November 3, 1959, and that the employmentof all truck drivers of logging trucks by Hennings was terminated on that date."(1) It is a general practice in industry where an employer contemplates the termi-nation of an employee whose work has been satisfactory to give the employee advancenotice of some sort so as to cushion the financial blow and also to afford the employeean opportunity to obtain other employment.This would particularly be so wherethe reduction in force was not a sudden and unanticipated one, but rather had beenunder consideration for a period of time.' In the present case, both Hennings Logging and Knowles strove to portray theirmove as one long considered.Hennings claimed that he had discussed the proposedlease with Knowles from October 1 on "practically every day" and that the arrange-ment had been made on October 15, but "not the physical terms of it."Knowlesclaimed that the topic had been raised between them as early as September.Also to be noted is the fact that these employees were normally paid on the 25thof the month, this representing work performed during the first half of the calendarmonth, and again on the 10th of the following month for the second half of theprevious month. In the present dispute, they were discharged on November 3 withoutany notice and paid off several days later in full.The question immediately presentsitselfwhy there had been no mention of this to the employees. This is particularlysignificant because apparently most of the drivers, if not all, were regarded highly byRespondents and indeed, both Respondents, as noted, later strove to persuade someof these drivers to go to work for Knowles subsequent to their termination on Novem-ber 3 by Hennings Logging.Nevertheless, they were terminated abruptly byHennings Logging on November 3 in the middle of a pay period with no notice andwere paid off in full 2 days later.Clearly this was an act inconsistent with any effort to retain competent employeesby notifying them that although there would be a change in the operation of thebusiness, provision would be made for their employment under the new regime.Stated otherwise, in a bona fide transaction, a transfer of competent employees wouldn This finding is based on the testimony of Severson which I credit here as elsewhere.I deemit immaterial whether the incident occurred on November 6, as he testified, or onNovember5,asHenningsand Knowles claimed.Hennings testified only that Seversonwas invited over on this occasion ; that both Knowles and Hennings asked him to go toworkforKnowles ; and that Severson refused "on account of the union "Knowlestestifiedthat be asked Severson to go to work for him and that Severson refused becausehe intended "to strike together with the boys . . . on this union deal ">aHenningstestified that on November 9 or 10, Shop Foreman Morley, in the presenceof Curtis, stated to Hennings that Curtis wanted to know if his services were desiredand Henningsallegedly replied that they were notHennings construed this as an appli-cationfor shopwork.This manifestly does not contravert Curtis' testimony which, in anyevent,I credit herein. BON HENNINGS LOGGINGCO.1109be desirable,would be anticipated,and,would be.announced:Here there was onlyabrupt action characterized primarily by great haste.(2)Other evidence demonstrates that the decision by Hennings to execute thelease was indeed a precipitate one.Roger Severson,who was regarded highly byboth Hennings and Knowles,left work early on Friday,October 30, because of illnessand visited a physician.Hennings telephoned Severson at noon on Sunday, Novem-ber 1,to ascertain if he would be able to report for work on Monday, November 2.Severson proposed that he take a few days off for reasons of health,and Henningsresponded,"Take all the time you want until you get to feeling like you can comeback to work.And then you come back."It is clear that as of November 1, Hen-nings' interest was only in arranging the return of a valued employee to work andhe was silent as to any imminent discharge or change in the business.Severson did not work on Monday or Tuesday but did visit the office on Tuesdayafternoon,November 3,and informed Vice President Pease that he could returnto work the following day. Peace expressed pleasure over his improved health andtold Severson that this would be"all right";however,Severson was not called in towork on Wednesday which was a rainy day. It is thus apparent that as of the after-noon of November 3, Vice President and Director Pease, who notarized the leaseagreement on the evening of November 3, if his attestation is accepted at face value,was ostensibly ignorant of Severson's pending termination.Hennings'conduct in this regard flies directly in the face of a claim that the leaseand the termination of the drivers had long been under consideration.Moreover,Hennings did not even mention the lease to DeRossett on November 3, an appropriatetime for such a disclosure were the move-so imminent.Still another example of haste in the execution of the lease is the- fact that on theevening of November 2, Hennings told Knowles to construct some showers on No-vember 3 at a Hennings Logging woods installation, obviously a job more consistentwith Knowles'employment by Hennings Logging rather than with his new status as atrucking entrepreneur.(3)As noted,Hennings Logging's answer claimed that the lease resulted fromthe marital and financial difficulties of Hennings which caused him to abandon thetrucking portion of the business.And considerable testimony was adduced concern-ing the divorce and a promised payment by Hennings of $10,000 due to his wife onOctober 20, 1959,pursuant to a settlement agreement entered into at the time of thedivorce in March 1959.Respondents contend that because of this financial pressure Hennings sought todivest himself of the trucking portion of his business.But the record disclosesnothing that lends any support to this claim,either in logic or in operative facts.It is true that Hennings was not able to come up with the promised sum. In lieuthereof,Hennings'attorney,Falk, prepared a note dated October 20, wherein thepayments were prorated over an 11-month period commencing with a $2,000 in-stallment on that date.But it is clear from the testimony of Mrs. Hennings, whichI credit,that she did not initially accept this proposal;indeed,she gave it much con-sideration for some weeks until sometime between themiddle and end of November,at which time she accepted it and Hennings brought her the note and the overdue firstinstallment.Just how the lease transaction of November 3 served to cope with thisfinancial problem,I am at a loss to comprehend and no logical explanation isproffered.(4)An inspection of the lease and a consideration of the testimony discloses thatwhat actually was under consideration in the October 1959 offer to Mrs.Henningswas a purported departmentalization of the business into three operating divisions,shop,woods, and trucking,each under its own head,although it appears that theshop and the trucking operations actually had been under separate heads, namely,Morley and Knowles.Taking the lease at face value, however, it appears thatthe departmentalization was being undertaken because Hennings was endeavoring topersuade his wife to take over the business.This would have been in lieu of a cashsettlement totaling $71,000, of which the above-mentioned sum of $10,000 was dueon October 20.The thought was that with a reliable head over each departmentMrs. Hennings would be in a better position to operate the businessThe minutes of a special meeting of the board of directors of Hennings Loggingon October 15, 1959,state as follows in part:The meeting was called to order by the President,discussion was held concern-ing the turning over of the Directorship to Martha Hennings, or her appointees,as it appearedthatBon Hennings was not going to be able to meet his financialcommitmentsto his ex-wife,Martha, and that he was in process of turning overhis stock in the corporation to her. 110DECISIONS OF NATIONAL LABOR- RELATIONS BOARDHennings stated that he expected that Martha would be the sole stockholderby the first of 1960 unless she would relent in her pressure on him for moneypayments.Discussion was held concerning the various possibilities of liquidation or dis-solution.Hennings stated that he would prefer to permit Martha to continueoperations providing problems of management could be met.Discussion washeld concerning departmentalization of the corporation.Significantly there is not a word in the minutes about the lease to Knowles andthe reference to departmentalization, it is clear and I find, is a reference to having acompetent head over each of the three divisions so that Mrs. Hennings could operatethe business in the absence of her former husband.Mrs. Hennings, however, de-clined this offer after considering it for 3 or 4 weeks. She specifically recalled thatshe had the matter under consideration at the time she read in the press of the picketline established by the Union; as noted, this picket line was established on Novem-ber 6,after the termination of the complainants.Mrs. Hennings'rejection of the-proposal to take over the business was coupled with her acceptance of the installmentpayment proposal during the latter half of the month of November, as describedabove.(5)Although,according to Hennings,the deal with Knowles had been discussedsince October 1, the minutes of the special board of directors'meetings held onOctober 15 are silent on this topic. Surely, if this were a current and seriously con-sidered proposal, mention would have been made thereof.(6)A strong indication that there was no meeting of the minds on the lease of thetrucks, assuming prior discussions between Knowles and Hennings,is the fact, astestified by Knowles, that when he signed the lease on November 3, he discovered forthe first time that a change had been made in certain language regarding the dieselfuel permit. It is clear that Hennings made the change or that it was made underhis direction.Knowles, although discovering the change for the first time, proceededto sign the lease containing a clause which provided that Knowles would have theuse of Hennings' diesel fuel permit for the first 30 days of the contract;the recorddoes not disclose the original text thereof.(7)Thebasic thrust of Respondents'position herein is that the lease to Knowlesresulted from the "marital and financial difficulties" of Hennings.As demonstrated,a temporary solution of the pending-financial settlement to Mrs. Hennings was notagreed upon until late in November, well after the discharge of the complainantsherein.What I deem to be of crucial significance here are the actual financial details ofthe transaction between Hennings and Knowles.Knowles agreed to lease the trucksand trailers and pay Hennings$0.435 per mile.Although the lease is silent on thistopic, there is testimony that Knowles was to haul Hennings'logs and was to bereimbursed at certain specified rates.Bearing in mind that this transaction wasallegedly entered into in an effort to alleviate Hennings' straitened finances, one isimmediately struck by the fact thatno funds passed from Knowles to Hennings aspart of the transaction.In fact, as Hennings conceded, "I can't say that it wouldhelp me too much financially except for the fact that I was more interested in gettingaway from the whole operation." In sum, no funds passed and I find no evidence insupport of Respondents' contention herein.This is not to say that Hennings' divorce did not place him in a financial bind.But it is to say that the only issue here is whether this problem played a part in thelease and a preponderance of the evidence warrants the conclusion that it did not.(8) In fact, there is direct evidence that the lease transaction, at least at the out-set,imposed a financial burden upon Hennings.The latter agreed to carry workmen'scompensation for Knowles' drivers for the first 30 days or longer until Knowles pro-cured such coverage, and further agreed that Knowles would have the use of Hen-nings' diesel fuel permit for the same period.This of course demonstrates thehaste behind the execution of the lease and refutes the existence of any period oflong planningbehind it.Indeed in paragraph 10 the lease provides as follows:In the event that Knowles is unable to meet the initial payroll taxes and pay-roll for his commencing operations under the terms of this Lease, then in suchevent Hennings agrees to advance to said employees the prevailing rates of paythat are in effect in the area and will pay for the account of Knowles any pay-roll taxes or other pay that may be due to said employees.Itwould seem that Hennings proceeded to do precisely what the quoted sectionenvisaged, because on November 23, 1959, he advanced $4,000 to Knowles to coverhis first payroll.As isreadily apparent,rather than this being a situation where BON HENNINGSLOGGING CO.111Hennings made a lease to relieve himself of a financial burden, this is rather indica-tive of a lease where, initially at least, an additional financial burden was incurredby Hennings.(9)During-the hearing, the Seckman incident was advanced as a cause for thedischarge of the drivers.Obviously, this could not be the case because, even on theposture most favorable to Respondents, only one of, the drivers was involved andyet Respondent Hennings Logging discharged all of them.(10) One troublesome aspect of the case is found in the testimony by DonaldFalk, the general attorney for Hennings Logging, which was offered by RespondentHennings Logging in support of its position herein.Falk testified that in the weekfollowing the October 15 board of directors'meeting, Hennings called him and statedthat he had been discussing with Knowles and Shop Foreman Morley the questionof their assuming the trucking and shop portions of the business respectively.Around October 25 or 26, Hennings asked him several times to prepare a lease toKnowles and he, Falk, dictated one at thattime,although he did not know when itwas actually transcribed.Falk and Hennings chanced to meet out of town onNovember 3; Falk told him on this occasion that he could pick up the lease at hisoffice;and Henning did so later that afternoon.I deem it noteworthy that the lease refers to an appendix A which lists the trucksand equipment included in the transaction,but Falk never saw it and he did not knowhow many trucks were involved in the lease, despite the fact that the entire trans-action involved equipment valued between $330,000 and $340,000, all of which wasbeing paid for by Hennings on an installment contract.The parties, it was under-stood, were to prepare appendix A and attach it to the lease.However, althoughFalk has seen the lease 'several times since November 3, there was no such attach-ment thereto. It would seem to follow that there was a specific omission of a vitalportion of the lease, viz, the basic subject matter, on November 3, the date of itspurported execution.I am of the belief that Falk was in error on his dates and this is entirely under-standable, for he was actively engaged in Hennings' behalf in a divorce action witha large and controversial property settlement.There were financial problems thereinand careful negotiations on the part of Mrs. Hennings which,it is true, caused finan-cial problems for Hennings, as noted in the. minutes of the board of directors' meet-ing of October 15 and in the testimony of Falk. Hennings, and Mrs. Hennings.The most that can be said for Respondents'position herein is that althoughHennings and Knowles might have previously discussed the possibility of the leasein a general way, a plethora of evidence demonstrates that the ultimate decision toexecute a lease was a hasty one. I believe that. Hennings encountered Falk onNovember 3, discussed his situation with him, and arranged to have the lease, onits face a simple one,prepared and ready that evening.I find that Falk was inerror as to the date he received specific instructions from Hennings concerning thepreparation of the lease. .Ifind in view of the foregoing that an overwhelming preponderance of the evi-dence does not support Respondents'contention herein.E. Control of the trucking operationsA consideration of the evidence readily discloses, as the General Counsel con-tends, that Respondent Hennings Logging remains in actual control of the truckingoperations and that the lease is an illusory one.(1)All of the equipment still remains garaged on Hennings Logging premisesand is serviced by Hennings Logging precisely as it had been in the past.(2)Knowles invested no capital in the operation and in fact was advanced$4,000 by Hennings to meet the initial -expenses and payroll, despite Hennings'testimony that his cash balance was "in the red" at the time.(3)As set forth above, Hennings instructed Fleet Mechanic Curtis on November 6to drive a truck and Curtis did so. This demonstrates that Hennings was still givingorders to truckdrivers.(4)Hennings testified that Curtis drove for Knowles after the latter took overand, significantly, Curtis remained on the Hennings Logging payroll at the time.Hennings testified rather unimpressively that Knowles was to reimburse him forthis but that he, Hennings, did not know if this had been done and that he had notchecked into the matter.(5) Shop Foreman Morley drove these trucks on an unspecified occasion oroccasions after Knowles took over, and Hennings conceded that so far as he knewMorley remained on his payroll during this period.Even Knowles conceded thatfor the first few days of the operation Hennings Logging carried his men on itspayroll. 112DECISIONSOF NATIONALLABOR RELATIONS BOARD(6)As set forth above, on November 5 or 6, afterHenningshad leased out thetrucks, he nevertheless attempted at length to recruit driver Severson to drive a truckfor Knowles.(7) The very terms of the lease provide thatHenningsLogging,can terminate thelease on15 days' notice to Knowles, with the only condition being thatHenningsunilaterally decide "that the, operation of Knowles has become unsatisfactory."Stated otherwise,HenningsLogging may reclaim its equipment on 2 weeks'notice,although, as demonstrated, this would amount to no physical change because theequipmentis both maintained and garaged by Hennings Logging on its own premisesand Knowleshas no financialinvestment therein.(8)Hennings conceded that under the new arrangement he still informs Knowleswhere logging operations are taking place and where to deliver the logs.On occa-sions,Knowles will ask him to instruct drivers where to go and Hennings will do so.(9)As noted, the lease did not contain any appendix with a list of equipment anddid not even specify that Knowles was to haul for Hennings Logging. In fact, itdid not contain any data as to what Knowles was to be paid by Hennings Loggingfor transporting the logs.In sum,I believe and conclude that Knowles continued after November 3, 1959,to operate as the truckdriver foreman for Hennings Logging and further that heremained an agent of Hennings Logging.The timing of thelease,its illusory natureand the subservient position of Knowles to Hennings thereafter so reveal.The onlychange made was in the manner of Knowles' compensation. Instead of receiving amonthly salary, he paid Hennings so much a mile for rental of the trucks and, inturn, received offsetting checks for hauling the timber.They exchanged checkspursuantto anagreed-upon formula and the difference in the respective checks wasKnowles' pay as the supervisory employee of Hennings Logging.Hennings has notdisposed of any capital assets and, in essence, conducts his operations on an integratedbasis, as in the past.SeeClyde Taylor Company,127 NLRB 103.F. ConclusionsI have previously found that Respondents' defenses lack merit or substance inthat the lease was an illusory one.The record convinces me that Hennings Loggingwas given or attempting to give Knowles the nominal position of an independent con-tractor and that Hennings intended to and did retain control of this portion of thebusiness.The record also warrants the conclusion that Knowles was perforce notunaware of this scheme and aided Hennings in accomplishing the move.That the objective of Respondent Hennings Logging in undertaking thistransactionwas discriminatory and for the purpose of eliminating the influence of the Unionamong theseemployees and, presumably, a subsequent union demand for recogni-tion isreadily disclosed.As detailed above, on November 2, prior to the executionof the lease, Hennings questioned La Berge concerning the union meeting onNovember 1 and stated that there would never be a union man on his job; he spokesimilarly to Overholser and told the latter that "when the Union moved in on hisjob, his job was through."Knowles told Overholser on November 3 that he was discharging the drivers overthe "Union deal" and would rehire them later.This, too, is evidence that Knowlesremained the agent of Hennings thereafter.Knowles also told his own employee,Pote,that he would discharge the crew for "goingunion," 13 and announced toVanderhoef that they were going out of business partly because the men wanted'aunion.Knowles spoke in a similar vein to complainant Birch on November 4, and sig-nificantly demonstrated interest in rehiring Shim when Birch evinced antiunion sym-pathyEven Vice President and Director Pease, in paying off the men onNovember 5, disclosed to a group that one of the reasons for abandoning the truck-ing operation was the union activity of these employees.On November 5 or 6 whenHenningstried to persuade Severson to work for Knowles, he told Severson that therewould be no "union men" on his payroll and that he would go through bankruptcyand go out of business first.FinallyCurtiswho had driven a' truck through the picket line on Hennings'instructions and thereafter declined to cross the line was terminated because he hadchosen sides "against him, with the Union."I find, as alleged in the complaint, tnat on or about November 3 Respondent Hen-nings Logging and Respondent Knowles did discharge the 10 complainants because13This statement is relied on only as evidence of Knowles' motive herein. BON HENNINGSLOGGING CO.113they had engaged in union activities,thereby discriminating with respect to theirhire and tenure of employment within the meaning of Section 8(a)(3) of the Act,and that by said conduct Respondents have interfered with, restrained, and coercedemployees in the exercise of the rights guaranteed by Section7 of the Act,withinthemeaning of Section 8(a)(1) thereof.See Brown-Dunkin Company,Inc.,125NLRB 1379.1 further find, as alleged in the complaint, that on or about November 2 and 6,Hennings questioned employees concerning their union activity and threatened themwith economic reprisal for engaging in same, announced that he would not employunion members,and threatened to close down operations because of such unionactivities.1also find, as alleged, that on or about November 3 and 4, TruckingForeman Knowles informed employees that they were being discharged because oftheir union activities or sympathies and that they would be replaced by other em-ployees. 1 find that by such statements Respondents Hennings Logging and Knowleshave further interfered with,restrained,and coerced employees in the exercise ofthe rights guaranteed by Section 7 of the Act, within the meaning of Section 8(a) (.1)thereof.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in connec-tion with the operations set forth in section 1, above, have a close,intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that Respondents have engaged in unfair labor practices, I shallrecommend that they cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Considerable testimony was adduced relative to job offers made to some com-plainants by Respondent Knowles. I deem it unnecessary to pass on whether theywere unqualified offers, because it is clear and I find that they were predicated uponthe spurious lease to Knowles. Stated otherwise, I have found that RespondentHennings Logging discriminatorily discharged the complainants and Board policyrequires that they receive an offer from that concern which is and was their em-ployer.Entertainment or recognition of the offers from Knowles would be tanta-mount to a finding that the Hennings Logging lease to Knowles was bona fide andthat is precisely contrary to the findings heretofore made.Hence, an offer of rein-statement by Hennings Logging and appropriate reimbursement by Respondents willbe recommended. SeeBonnie Lass Knitting Mills, Inc.,126 NLRB 1396.It has been found that Respondents have discriminated with respect to the hireand tenure of employment of Samuel P. Guthrie, Merle W. Birch, Benjamin F. Curtis,EverettOverholser,William Evans, Paul LaBerge,AloyiousM. Vanderhoef,Roger Severson, Henry Smith, and Lester Blakeley. I shall, therefore, recommendthatRespondent Bon Hennings Logging Co. offer them immediate and full rein-statement to their former positions without prejudice to seniority or other rightsand privileges.SeeThe Chase National Bank of the City of New York, SanJuan, Puerto Rico, Branch,65 NLRB 827. I shall further recommend that Respond-ents make the above-named employees whole for any loss of pay suffered by reasonof the discrimination against them.Said loss of pay, based upon earnings whicheach normally would have earned from the date of the discrimination to the date ofthe offer of reinstatement, less net earnings, shall be computed in the mannerestablishedby theBoard inF.W.Woolworth Company,90 NLRB289.SeeN.L.R B. v. Seven-Up Bottling Company of Miami, Inc.,344 U.S. 344.In view of the nature of the unfair labor practices found, it is believed that theimposition of a broad cease-and-desist order should be recommended.On the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Brotherhood of Teamsters, Warehousemen & Auto Truck Drivers, Local No.684, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, is a labor organization within the meaning of Section 2(5) of the Act.2.Bon Hemmings Logging Co. is an employer within the meaning of Section 2(2)of the Act.3.By discriminating in regard to the hire and tenure of employment of SamuelP. Guthrie, Merle W. Birch, Benjamin F. Curtis, Everett Overholser, William Evans, 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDPaul La-Berge, Aloyious M. Vanderhoef,Roger Severson,Henry Smith,and LesterBlakeley, thereby discouraging membership in a labor organization,Respondentshave engaged in unfair labor practices within the meaning of Section 8(a) (3) of theAct.4.By interfering with,restraining,and coercing employees in the exercise of therights guaranteed by Section 7 of the Act, Respondents have engaged in unfairlabor practices within the meaning of Section 8(a) (l) of the Act.5.The aforesaid unfair labor.practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]Air ControlProducts,Inc. of Tampa and Air Control Products,Inc. of St. PetersburgandTeamsters,Chauffeurs,HelpersLocal Union #79, affiliated with the International Brother-hood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, Petitioner.Cases Nos. 1$-RC-1156 and 12-RC-1157.July 12, 1961DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9(c) of the National Labor-RelationsAct, a consolidated hearing was held before Joseph V.Moran, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.''On February 27, 1061,the Employers were served with notice of hearing in thesecases to be held on March 8, 1901,and on March 1 were served %xith an order reschedulinghearing to Dlaich 9.On march 2, the Regional Office of the Board received a letter fromthe Employers'attorney,datedMarch1,requesting adjournment of the hearing on theground that he would be at a trial in the County Circuit Court on the scheduled date.-The Employers did not serve a copy of this letter on the Petitioner nor submit to theRegional Office the copies required by the Board's Rules and Regulations,Series 8, as-amended, Section 102 65(a).On March 2, the hearing officer was told by the Employers'-attorney,in a telephone conversation,that lie would adiise the Regional Office beforethe close of business on March 7 whether or not he had completed the trial and could goto hearing on March 9,and would make an appointment for representatives of the Boardand the Petitioner to examine certain records of the Employers which had been subpenaed.There was no coin iuunication from the attorney on March 7,but, at 4:30 p.m onMarch 8, the day before the scheduled hearing, his secretary called the Regional Office toask for an adjournment,and was told by the hearing officer that the request had come-too late.On the morning of March 9,the Regional Office received a telegram from theattorney asking for an adjournment.A few minutes before the scheduled start of the:hearing, the hearing officer told the attorney,in a telephone conversation,that adjourn-ment was dewed because of the failure to carry out the agieement with the RegionalOffice to communicate on March 7 and to arrange for examination of the subpellacdrecordsThe hearing proceeded as scheduledwhile the Employers'attorney was absent,the manager' of both corporations were present tluoughout the hearing,but both refusedto enter an appearance and, when called by the Petitioner to testify,refused to answerquestions on the ground they had been advised by their attorney to refuse-Thereafter,the Employers filed a motion for a rehearing on the ground they had been improperlydenied an adjournment.As the Employers had adequate notice of the hearing, did not-comply with the Board's Rules and Regulations concerning the filing and service of writtenmotions, did not comply with their own undertaking to give adequate notice to theRegional Office of their continuing need for an adjournment and to arrange for examina-tion of record,;,and had both managers present throughout the hearing,we hereby affirmthe hearing officer's refusal to adjourn the hearing,and, accordingly,deny the Employers'-motion for a rehearing.Pennington Bros, Inc,124 NLRB 933.132 NLRB No. 8.